Grant, O. J.
(after stating the facts). 1. The description in the notices in this case is the same as those in Tucker v. Van Winkle, 142 Mich. 210, except that in that case the town was described as north and the range as west, while in this case the notices failed to state whether the township was north or south, or the range east or west, and are therefore more indéfinite than the description in that case. This itself, however, would be immaterial to one versed in the governmental surveys, for there is no other township or range in the State than those described in the notice. This case is ruled by Tucker v. Van Winkle, unless we are enabled to say that there are no other like descriptions of land in any of the States or Territories, and that the original owners are chargeable with knowledge of that fact. Parties are presumed to know the law, and ignorance of it is no excuse. This rule, however, does not apply to the existence or nonexistence of things which may appear upon some public records or may be shown by extrinsic evidence. This question is not to be determined as if this were a contract or deed between two parties where the intention *460is of importance and often determinative of the result. Undoubtedly, if the case of Tucker v. Van Winkle had been between parties where one had given a deed to the other, it would have been entirely competent to show by extrinsic evidence what land was intended. In tax cases the owner has no intent to be considered. He is proceeded against ex parte. There is no intention on his part upon which extrinsic evidence may throw light or to which operation can be given. Jones v. Pelham, 84 Ala. 208; Jackson v. Sloman, 117 Mich. 126. The average layman is unversed in surveys and could have no knowledge that there was no like description in any other State or Territory. The notice which the original owners in this case received did not specify the State or county where the lands were located. As we held in Tucker v. Van Winkle, they might well have assumed that there were similar descriptions of land in other States where similar methods of survey were followed. The law does not require them to search the records in the surveyor general’s office at Washington, or the records of other States, to determine whether there is any other like description. It is the universal custom in conveying lands in this State to describe the county and State, giving also the township and range. To hold with the defendants would be to overrule Tucker v. Van Winkle. That case has been regarded for two years and a half as the law of the State, and we are not disposed to overrule it. It follows that these notices were void on their face.
2. It is urged that the grantors of the original complainant have shown such laches as to preclude relief. Counsel state their position as follows:
“For 15 years the former owners have given them no attention and have permitted the State of Michigan to collect its taxes as best it might. They have known that through all this period the taxes have gone delinquent, or someone else has paid them.”
Counsel cite, in support of their contention, the language of this court in Cook v. Hall, 123 Mich. 378. The provisions of the act of 1897, requiring notice to the origi*461nal owner, and giving him the right to a reconveyance upon compliance with the terms of the notice, was not involved in that case. The facts there are not the parallel of those in this, except in the fact that both neglected to pay their taxes. In that case, the original owner, knowing that his lands had been sold, that the defendants had become the purchasers of the timber, and that it had been cut and manufactured, then sought to obtain the benefit of the labor and expenditures of the defendants. In this case the plaintiff, representing the original owners, took prompt action to prevent the cutting of timber, and to prevent the tax purchasers and their grantees from enforcing any rights under their tax deeds. The act of 1897 was not designed to assist only those who had been diligent and free from fault. The failure to pay taxes is, in most cases, the result of negligence and involves laches. The statute covers all cases where the purchaser has acquired the tax title at the public sales or by purchase of the title acquired by the State. It was regarded as sufficient punishment to the original'owner and sufficient compensation to the tax purchaser to require the owner to pay double the amount which the purchaser paid and certain other items. To sustain this contention on behalf of the defendants would result in rendering the act of 1897 inapplicable to a great majority of tax titles. It may well be conceded that the complainant in this case, which stands in the shoes of the original owners, does not deserve any consideration in a forum of equity. Courts of equity, however, as well as of law, must apply legislative enactments in accordance with the plain intent and language used by the legislature. The requirements of the act are not difficult to understand, and compliance therewith is easy. He who relies upon the notices required by the statute must show a substantial compliance therewith, regardless of any fault or laches of the original owner. Had the complainant or its grantors stood by in silence and permitted defendants to proceed to cut the timber, the case of Cook v. Hall would probably be applicable.
*4623. It is urged that the lands situated in Houghton county were purchased directly from the State at a time when the State held the indefeasible ownership therein, and that therefore defendant Alston took title free and clear of any right conferred by the act of 1897. The language of that act (Act No. 229, Pub. Acts 1897, § 142), : is as follows:
“No purchaser under any tax sale hereafter made, or of any State tax land or any State bid hereafter sold, shall enter into possession of the land so purchased until six months after he has given notice to the party or parties in interest as provided for in the preceding sections unless he shall have acquired from said parties their title thereto under conveyance from said party or parties of his or their interest in said lands.”
Section 140, as amended by Act No. 204, Pub. Acts 1899, provides:
“ No writ of assistance * * * for the possession of any land, the title to which has been obtained under and in pursuance of any tax sale, made after the 29th day of August, A. D. 1897; or of any sale of State lands or State bids made after the said 29th day of August, 1897, * * * shall be issued until six months ” after the notice has been served and proof thereof filed.
The title to many thousands of acres of land was in the State at the time the act of 1897 was passed. The title to many other thousands has since been acquired by the State. "We think it was clearly the intention of the legislature to give to all the original owners of land the right conferred by the act of 1897, viz., to obtain a reconveyance of their land thereafter purchased, whether from the State directly or at tax sales, by paying the tax-title purchasers the amounts provided thereby. Such, we think, has been the understanding of the profession. Many cases have been before the courts where the title has been acquired from the State in the same manner as that acquired by the defendant Alston, and no question has before been raised as to the right to the benefit of the act.
The decree is affirmed, without costs to the complain*463ant. Landowners who neglect the payment of their taxes should not receive costs when litigation has arisen through their own neglect.
Blair, Montgomery, Carpenter, and McAlvay, JJ., concurred.